PER CURIAM.
The appellant has appealed from an order of the District Court of the United States for the Eastern District of Pennsylvania denying him a writ of habeas corpus. The appellant is presently serving a sentence imposed upon him by a Pennsylvania state court and is confined in the Eastern State Penitentiary at Philadelphia. His principal contention is that the Act of May 28, 1937, P.L. 1036, 19 P.S.Pa. §§ 894, 895 and 896, repealed or modified Section 10 of the Act of 1911, as amended, 61 P.S.Pa. § 305.
The contention is disposed of unfavorably to the appellant by the decision of the Superior Court of Pennsylvania in Commonwealth v. Smith, 151 Pa.Super. 265, 30 A.2d 347. No mandate of the Constitution of the United States or that of the Commonwealth of Pennsylvania has been breached by the sentence imposed upon the appellant and of which he complains.
Accordingly the order of the court below will be affirmed.